      Case 6:04-cr-00017-CCL-TJC Document 125 Filed 03/23/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION


UNITED STATES OF AMERICA,                       CR 04-17-H-CCL-TJC

                   Plaintiff,
                                                ORDER VACATING
vs.                                             DETENTION HEARING

TYLER BENTON HUGHES,

                   Defendant.


      Defendant has filed a motion to vacate the detention hearing. (Doc. 124.)

Accordingly, IT IS HEREBY ORDERED that the detention hearing currently set

for March 24, 2021 at 11:30 a.m. is VACATED.

      DATED this 23rd day of March, 2021.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
